Citation Nr: 1718628	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) status post torn left medial meniscus.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel

INTRODUCTION

The Veteran had active military service in the Army from July 1986 to July 1989 and from August 1998 to December 2003, and the Air Force National Guard from April 1990 to August 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office, (RO) in Montgomery, Alabama.  Specifically, by way of procedure, on May 2009, VA received an informal claim for an increased rating in excess of 20 percent for the service-connected DJD status post torn left medial meniscus, and a temporary 100 percent rating for convalescence.  A July 2009 rating decision increased the evaluation to 100 percent disabling effective May 12, 2009, and assigned a 20 percent evaluation from August 1, 2009.  In August 2009 and January 2010, the Veteran filed a notice of disagreement with the decision to assign a 20 percent evaluation for his left knee after his convalescent rating concluded.  

With regard to the claim to reopen a claim for service connection for hypertension, the December 2009 rating decision denied the claim finding that new and material evidence was not submitted to reopen the claim.  In February 2010, the Veteran filed a notice of disagreement with this decision.  

In September 2011, the RO issued separate statements of the case (SOCs) for each issue, and the Veteran subsequently filed a timely substantive appeal in October 2011 for each issue.  

In addition, in April 2014, the Veteran submitted a claim for a TDIU.  Although this claim was adjudicated in a November 2014 rating decision, a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, a remand is necessary in order to afford the Veteran his requested Board hearing.  In this regard, the Veteran indicated on his October 2011 substantive appeal (VA Form 9) that he wished to testify at a Board hearing by live video-conference before a Veterans Law Judge.  In May 2017, the Board received a motion to remand for a Board hearing by live video-conference from the Veteran's representative, who noted that the Veteran had not yet been scheduled for his requested hearing.  As the Veteran has not yet been afforded his requested hearing, a remand is necessary in order to schedule the Veteran for a Board live video-conference hearing before a Veterans Law Judge.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a live video-conference hearing before the Board at his local RO.  Notice of such hearing should be mailed to the Veteran at his current mailing address, with a copy provided to his presentative.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


